Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Full faith and credit have been given to the actions of previous examiners. Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive, because the amended limitations are met in light of Toth who teaches removal of artifacts based on inertial measurements. In terms of the new 112 rejections, it is noted that using (in the amendments) the word “modality” to include structure (a sensor) is contrary to the ordinary meaning of the term (“mode”, in this case a measurement itself), and makes the claims unclear. In addition to this, Claim 22 does not preclude that the inertial sensor also includes multiple modalities, and that is in addition to the claimed processor, something which is not supported in the original disclosure. It is the processor that includes an algorithm and the (algorithm) modalities are included therein, according to the original disclosure and the ordinary meaning of the term “modality”. Applicant’s attention is also directed to “processor configured to run an algorithm”, which may not raise a 112 issue, but does not require that the apparatus actually has this algorithm stored in it. So long as the processor can run an algorithm it would meet the claims. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Regarding Claim 22, a person having ordinary skill in the art would not have reasonably concluded that Applicant was in possession of a sensor having multiple modalities, one of the modalities being an inertial measurement sensor. The original disclosure is limited to modalities (ie. mode of measurements, software) being part of an algorithm that is stored in a processor and these deriving data from individual sensors (e.g. par. 14, 44, 74, 75). There is not disclosure that any of the individual sensor has multiple modalities (ie. modes of measurement), or that the processor with the multiple modalities is a part of a sensor. Yet the claims do not preclude these (e.g. do not preclude the scope of an accelerometer also sensing temperature in a different mode). Furthermore, Claim 22 does include a separate processor and there is no original disclosure of two processors, one being a sensor, the other one comprising an 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claims 1 and 22 recite “one of the multiple modalities … is a(n)… sensor”. In other words, it claims that a modality is a structure rather than a mode/a state/a measurement (at best software). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The ordinary meaning of the term “modality” is “a mode/a state” (e.g. “an inertial measurement” rather than “an inertial measurement sensor”). The term is indefinite, in terms of amended claim 1, because the specification does not clearly and deliberately redefine the term in a special definition. It is as if the claim recites “software of a structure, wherein the software is the structure”, the first part being optional as the software/modality is not claimed following a structure (e.g. “structure including software” as in Claim 22), and the second part is unclear because software is not a structure, and the specification does not redefine it as such.
2) Regarding Claims 1 and 22, the term “questionable” is subjective and unclear. 
3) It is unclear from which claim, Claim 2 depends on. The claim recites “Error! Reference not found.”, where a claim number should be.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030216663 by Jersey-Willuhn (cited previously) in view of US 20150351690 by Toth.

Regarding claims 1 and 22, Jersey-Willuhn discloses a system for capturing physiological state of a user at or around a peripheral catheter insertion site (Abstract; paragraph 30, intravascular catheter), the system comprising:
multiple modalities of wearable sensors (Paragraph 60, sensors 120 includes bioimpedance, spectrometry, oximetry, etc),
a processor in electrical communication with the multiple modalities of wearable sensors, wherein the processor is configured to run an algorithm to process sensor data collected from the multiple modalities of wearable sensors and to detect the presence of extravascular fluid (Paragraphs 66-69, system includes processor that uses collected sensor data to detect extravasation), and
an indicator in electrical communication with the processor and configured to provide an indication of the presence of extravascular fluid (Paragraph 69, status and alarm notification if detecting extravasation).
Jersey-Willuhn does not explicitly disclose wherein one of the multiple modalities of wearable sensors is an inertial measurement sensor; and wherein the algorithm takes into account readings of the inertial measurement sensor indicative of a questionable reading by another of the wearable sensors, or regarding Claim 22 that a wearable sensor has multiple modalities including the inertial measurement sensor.
However, it was well known in the art to correct for motion artifacts using inertia measurements taken via an activity sensor, and one such example is offered by Toth (e.g. par. 251: activity sensor that measures multiple inertial). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an activity sensor that includes inertial measurements in a device according to the teachings of Jersey-Willuhn, as taught by Toth and as is well known in the art, in order to predictably remove movement artifacts from the rest of the biological measurements, as suggested by Toth (e.g. par. 118, 138, 251), and reduce false alarms. The activity sensor, as taught by Toth, does include multiple modalities [e.g. multiple sensors (e.g. accelerometers, gyroscopes, pedometers etc.) and/or multiple parameters (e.g. local acceleration, rotation, vibration etc.)] and thus also meets all limitations of Claim 22.

Regarding claim 2, Jersey-Willuhn  as modified in Claim 1 discloses wherein one modality of wearable sensors comprises an electrical bioimepdance (EBI) system, wherein the EBI system comprises electrodes configured to measure EBI at one or multiple frequencies when positioned on the skin (Paragraphs 60 and 94, measuring bioimpedance using electrodes 330).
Regarding claim 7, Jersey-Willuhn as modified in Claim 1 discloses wherein one modality of sensors comprises temperature sensors (Paragraphs 144 and 146, temperature sensor such as thermistor).
Jersey-Willuhn does not disclose a wearable temperature sensor configured to measure skin temperature.
Toth discloses a similar physiological monitoring system including a wearable temperature sensor configured to measure skin temperature (Paragraph 138, wearable patches including a temperature sensor).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the temperature sensor disclosed by Jersey-Willuhn with the wearable skin temperature sensor taught by Toth because such a modification is a simple substitution of one known element with another (substituting one type of temperature sensor with another) to yield predictable results of measuring body temperature.

Regarding claim 8, Jersey-Willuhn discloses wherein one modality of sensors comprises pressure sensors (Paragraph 146, pressure sensor).
Jersey-Willuhn does not disclose the pressure sensor is a wearable strain gauges configured to measure skin stretch.
Toth discloses a similar physiological monitoring system including a wearable strain sensor (Paragraph 138, wearable patch on skin including a strain sensor).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the pressure sensor disclosed by Jersey-Willuhn with the wearable skin strain sensor taught by Toth because such a modification is a simple substitution of one known element with another (substituting one type of pressure sensor with another) to yield predictable results of measuring body temperature.
Regarding claim 11, Jersey-Willuhn as modified in Claim 1 discloses wherein one modality of wearable sensors comprises optical sensors configured to measure reflectance photoplethysmogram (PPG) signals (Fig. 1, sensors 120; paragraphs 60 and 62, sensors 120 may be an oximeter).
Regarding claim 12, Jersey-Willuhn as modified in Claim 1 discloses wherein one modality of wearable sensors comprises optical sensors configured to measure near infrared spectroscopy (NIRS) of the skin (Paragraphs 33, 60 and 62, optical sensor may be a spectrometry or spectrophotometer that uses infrared).
Regarding claim 13, Jersey-Willuhn as modified in Claim 1 discloses wherein EBI measurements are acquired from multiple different sites around the catheter insertion site using multiple electrodes (Fig. 3, sensors 330; paragraphs 60 and 94, measuring bioimpedance using electrodes 330).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn/Toth as applied to claim 2 above, and further in view of Mazar (US 20150073252) (cited previously).
Regarding claim 3, Jersey-Willuhn as modified in Claim 1 does not disclose wherein the EBI system is automatically calibrated at regular intervals using measurements acquired from one or more known electronic calibration impedances within the system.
Mazar teaches a similar tissue impedance measuring device Abstract) including automatically calibrating all measured impedance signals in order to minimize error (Paragraph 8, tissue impedance determined in response to calibration signal and tissue impedance signal to minimize errors).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Mazar and further include the auto-calibration taught by Mazar because Mazar teaches such auto-calibration features minimizes error (Mazar paragraph 8, stating the same).

Regarding claim 4, Jersey-Willuhn discloses a configuration with both resistors and capacitors in parallel, allowing calibration capabilities at multiple frequencies at once (Fig. 12, displaying a configuration with resistor and capacitor in parallel).

Regarding claim 5, Jersey-Willuhn does not disclose wherein the system is configured to monitor the current injected through the electrodes of the EBI system and shut down the current if the current amplitude exceeds predefined limits.
Mazar teaches a similar tissue impedance measuring device (Abstract) including monitoring a current injected through the electrode and automatically adjusting the current amplitude if the current amplitude exceeds predefined limits (Paragraph 79, the current is monitored and compared to a safety threshold and the current is lowered or shut down if the safety threshold is exceeded).
It would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jersey-Willuhn and further include the automatically adjusting current amplitude taught by Mazar because such a modification is combining prior art elements according to known methods (adding a current adjuster from one bioimpedance measurement system to a different bioimpedance measurement system).

Regarding claim 6, Jersey-Willuhn does not disclose wherein the system is configured to automatically adjust the amplitude of the current injected by the EBI system per user in order to maximize resolution and use of dynamic range.
Mazar teaches a similar tissue impedance measuring device (Abstract) including monitoring a current injected through the electrode and automatically adjusting the current amplitude if the current amplitude exceeds predefined limits (Paragraph 79, the current is monitored and compared to a safety threshold and the current is lowered or shut down if the safety threshold is exceeded).
The motivation to combine remains the same as claim 5’s.

 Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn/Toth as applied to claim 1 above, and further in view of Connor (US 20150366504) (cited previously).
Regarding claim 9, Jersey-Willuhn does not disclose wherein one modality of wearable sensors comprises accelerometers configured to measure limb position, movement, or both.
Connor teaches a similar physiological measurement system (Abstract) including wearable accelerometer configured to measure movement (Paragraph 355 and Fig. 17; accelerometer based motion sensor 1704).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jersey-Willuhn and further include the accelerometer taught by Connor because such a modification is combining prior art elements according to known methods (Adding an accelerometer to a system with multiple physiological sensors) to yield predictable results of measuring physiological data.

Regarding claim 10, Jersey-Willuhn does not disclose wherein one modality of wearable sensors comprises gyroscopes configured to measure limb movement.
Connor teaches a similar physiological measurement system (Abstract) including wearable gyroscope configured to measure movement (Paragraph 247 and Figs. 1 and 2, displaying and disclosing a plurality of motion sensors located on the limbs where the motion sensors may be gyroscopes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jersey-Willuhn and further include the gyroscope taught by Connor because such a modification is combining prior art elements according to known methods (Adding an gyroscope to a system with multiple physiological sensors) to yield predictable results of measuring physiological data.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn/Toth as applied to claims 13 above, and further in view of Connor and Gudivaka (Gudivaka et al, Effect of skin temperature on multifreqency bioelectrical impedance analysis, The American Physiological Society, 1996, pages 838-845). A copy of Gudivaka was submitted by Applicant as a part of an IDS filed on 4/29/2019 and therefore is not included as a part of this action.

Regarding claim 14, Jersey-Willuhn/Toth in view of Connor discloses measuring bioimpedance and limb position and movement (Jersey-Willuhn paragraph 60 and 94, measuring bioimpedance using electrodes 330; Connor paragraph 355 and Fig. 17; accelerometer based motion sensor 1704). The motivation to combine is the same as claim 9’s.
Gudivaka teaches bioimpedance measurement are affected by body position (Page 838, left column, paragraph 2 after the abstract section, measurement conditions for bioimpedance are extremely important because variations may occur, and some factors known to introduce variability includes body position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jersey-Willuhn in view of Connor to include the body position data taught by Gudivaka as a context for analyzing EBI measurements because Gudivaka teaches that body position introduces variability to measured EBI measurements and thus affects the measurements’ accuracy (Gudivaka page 838, left column, paragraph 2, stating as such).

Claims 15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn/Toth as applied to claim 13 above, and further in view of Toth and Gudivaka.
Regarding claim 15, Jersey-Willuhn in view of Toth discloses measuring bioimpedance and skin temperature (Jersey-Willuhn paragraph 60 and 94, measuring bioimpedance using electrodes 330; Toth paragraph 138, wearable patches including a temperature sensor).
Gudivaka teaches that skin temperature also affects bioimepdance measurement result (Page 838, right column, first paragraph, skin affects capacitor measurement because it’s a major capacitor of the human body and skin temperature is one factor that influences impedance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jersey-Willuhn in view of Toth to include the body temperature data taught by Gudivaka as a context for analyzing EBI measurements because Gudivaka teaches that body temperature introduces variability to measured EBI measurements and thus affects the measurements’ accuracy (Gudivaka page 838, left column, paragraph 2, stating as such).
Regarding claim 17, Jersey-Willuhn in view of Toth does not disclose wherein the algorithm is further configured to detect a fault from sensor data by fusing data from multiple sensing modalities.
Gudivaka teaches that skin temperature also affects bioimepdance measurement result and thus ascertaining bioimpedance data accuracy combining the bioimpedance data and skin temperature data (Page 838, right column, first paragraph, skin affects capacitor measurement because it’s a major capacitor of the human body and skin temperature is one factor that influences impedance).
The motivation to combine is the same as claim 15’s.

Regarding claim 18, Jersey-Willuhn discloses electrodes located in multiple locations (Paragraphs 60 and 94, measuring bioimpedance using electrodes 330).
Jersey-Willuhn does not disclose wherein the algorithm fuses EBI measurements from multiple locations to detect faults in the sensor data.
Gudivaka teaches that skin temperature also affects bioimepdance measurement result and thus ascertaining bioimpedance data accuracy combining the bioimpedance data and skin temperature data and the skin temperature is measured at the location of each electrode (Page 838, right column, first paragraph, skin affects capacitor measurement because it’s a major capacitor of the human body and skin temperature is one factor that influences impedance; page 839, left column, paragraph 3, skin temperature recorded at the site of the electrode placement before each BIA measurement).
The motivation to combine is the same as claim 15’s.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn/Toth as applied to claim 13 above, and further in view of Falconer (US 20160166207) (cited previously).
Regarding claim 16, Jersey-Willuhn does not disclose wherein the algorithm for processing the sensor data detects instances where one or more of EBI electrodes have lost contact with the skin.
Falconer teaches a similar physiological measurement device including electrodes (Abstract) including an electrode contact analysis device to determine whether the electrode is still in contact with the subject in order to prevent providing false readings and incorrect medical diagnosis (Paragraphs 3,18 and 19, device includes an electrode contact analysis system that informs the user or an operator that the electrode is no longer in contact with the subject in order to prevent providing false readings and incorrect medical diagnosis).
It would have been obvious before the effective filing date of the claimed invention to a person having an ordinary skill in the art to modify the system disclosed by Jersey-Willuhn and further include the electrode contact analysis device taught by Falconer because Falconer teaches such a device would prevent providing false readings and incorrect medical diagnosis (Falconer paragraph 3, improperly attached electrodes provide false readings and incorrect medical diagnosis).

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn/Toth as applied to claim 1 above, and further in view of Connor and Girouard (US 20160080107) (cited previously).
Regarding claim 19, Jersey-Willuhn in view of Connor discloses measuring limb movement data (Paragraph 355 and Fig. 17; accelerometer based motion sensor 1704) but does not disclose wherein limb movement data is used to determine appropriate intervals to collect data or place the system into a low power consumption sleep mode, for power efficiency.
Girouard teaches a device that uses sensors wherein if acceleration or movement is detected the device comes out of a power saving mode (Paragraph 95, device exits power saving mode if sensor identify acceleration or movement).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jersey-Willuhn in view of Connor to use the accelerometer for power saving functionality because such a modification is combining prior art elements with known methods (adding power saving features connected to body movement data of a physiological measurement system) to yield known results of measuring physiological data.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn/Toth as applied to claim 1 above, and further in view of Hsu (US 20170340220) (cited previously).
Regarding claim 20 and 21, Jersey-Willuhn/Toth does not disclose at least two subsystems, wherein the first subsystem is configured to capture physiological data around the catheter site, and the second subsystem is configured to capture data at a different location, and wherein the data captured by the second subsystem is used as a control or reference for comparison to the data captured by the first subsystem, wherein the algorithm compares the data acquired from the first subsystem to the data acquired from the second subsystem.
Hsu teaches a similar physiological detection system and method (Abstract) wherein physiological information are measured at two different sites and the measured information are compared with each other and each reading is referenced with the other to determine the accuracy of the condition (Paragraph 42, measurements at different points and are compared to each other and referenced to determine the condition more accurately).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Jersey-Willuhn to further include the measurement and comparison function taught by Hsu because Hsu teaches making comparison would determine the condition more accurately (Hsu paragraph 42, stating as such).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792